Exhibit 10.5

August 22, 2007

Maurice Leibenstern

[Address]

Re:     Employment Terms

Dear Maurice:

Rackable Systems, Inc. (the “Company”), is pleased to offer you the position of
General Counsel (“GC”), Senior Vice President and Secretary of the Company, on
the following terms. Your employment shall commence on September 10, 2007
(“Start Date”).

 

1. POSITION. You will serve in an executive capacity and shall perform the
duties of GC as commonly associated with this position, and as required by the
Company’s Chief Executive Officer (the “CEO”) and the Board of Directors of the
Company (the “Board”). Initially, the business development, facilities and human
resources functions also will report to you. You will report to the CEO. Of
course, the Company may change your position, duties, and work location from
time to time in its discretion subject to the terms of this offer letter
agreement.

 

2. COMPENSATION.

 

  a. Base Salary. Your initial annual base salary will be $235,000.00, less
standard payroll deductions and withholdings. You will be paid bi-weekly in
accordance with Company practice and policy.

 

  b. Performance Bonus. In addition, you will be eligible to earn a quarterly
performance bonus of up to $23,500.00, based upon both your performance and the
Company’s performance with respect to applicable performance targets which are
expected to include revenue and profitability targets and other organizational
milestones (“Targets”), set solely by the Compensation Committee of the Board
(the “Compensation Committee”). The bonus payment shall be earned upon the
fulfillments of Targets and is payable within a reasonable period of time, not
to exceed thirty (30) days from the date that the Compensation Committee
concludes that Targets have been fulfilled. The Compensation Committee will
determine in its sole discretion whether the Targets have been achieved, whether
you have earned a bonus, and the amount of any earned bonus. You must be
employed on the bonus payment date to earn and be eligible to receive any bonus.

 

  c. Review of Compensation. Your base salary and bonus eligibility will be
reviewed on an annual or more frequent basis by the Compensation Committee and
are subject to change in the discretion of the Compensation Committee, subject
to the terms of this offer letter agreement.

 

3. OPTION GRANT.

 

  a. Equity Grants. Subject to Compensation Committee approval, the Company will
issue you an option (the “Option”) to purchase 75,000 shares of the Company’s
common stock pursuant to the Company’s 2006 New Recruit Equity Incentive Plan
(the “Plan”) at an exercise price equal to the fair market value of the stock as
of the date of grant as determined by the Compensation Committee. In addition,
subject to Compensation Committee approval, the Company will grant you the right
to receive 12,500 shares of the Company’s common stock pursuant to the Plan (the
“Restricted Stock Unit Award”).

 

  b. Vesting Schedule. Both the Option and the Restricted Stock Unit Award will
be subject to a four-year vesting period subject to your continuous service to
the Company as an employee or consultant (as defined in the Plan and the Stock
Unit Award Agreement), with one sixteenth (1/16) of the shares subject to each
of the Option and the Restricted Stock Unit Award vesting for each full quarter
of your continuous service as an employee or consultant following the Start
Date.

 

  c. Governing Documents. The Option will be governed in full by the terms and
conditions of the Plan and your individual Option agreement; the Restricted
Stock Unit Award will be governed in full by the terms and conditions of the
Stock Unit Award Agreement.



--------------------------------------------------------------------------------

4. EMPLOYEE BENEFITS. You will be eligible to participate in the Company’s
standard employee benefit plans in accordance with the terms and conditions of
the plans and applicable policies which may be in effect from time to time, and
provided by the Company to its executive employees generally, including but not
limited to group health insurance coverage, disability insurance, life
insurance, ESPP, 401(k) Plan, and paid time off and paid holidays. You will be
eligible for reimbursement of your legitimate and documented business expenses
incurred in connection with your employment, pursuant to the Company’s standard
reimbursement expense policy and practices. The Company will reimburse you for
bar dues, expenses associated with fulfilling your mandatory continuing legal
education requirements, and reasonable expenses associated with membership in
business and legal associations. In addition, you will be entitled to
reimbursement of reasonable expenses (supported by reasonably detailed
documentation) incurred in connection with the relocation of you and/or your
family to the San Francisco Bay Area in an amount not to exceed $20,000.00;
provided, however, that you agree to promptly return any such reimbursements to
the Company in the event your employment by the Company is terminated within six
(6) months of the Start Date other than by you for Good Reason (as defined
below) or by the Company without Cause (as defined below). The Company may
modify its benefits programs and policies from time to time in its discretion.

 

5. INVENTION AND NON-DISCLOSURE AGREEMENT. As a condition of your employment,
you are required to sign and abide by the Company’s Proprietary Information and
Inventions Agreement (the “Non-Disclosure Agreement”), attached hereto as
Exhibit A.

 

6. SERVICE AS EMPLOYEE; OUTSIDE ACTIVITIES.

 

  a. Location and Duties. You will work at the Company’s corporate headquarters
currently located in Fremont, California, subject to necessary business travel.
During your employment with the Company, you will devote your best efforts and
substantially all of your business time and attention (except for vacation
periods and reasonable periods of illness or other incapacity permitted by the
Company’s general employment policies) to the business of the Company.

 

  b. Company Policies. Your employment relationship with the Company shall also
be governed by the general employment policies and practices of the Company,
including but not limited to the policies contained in the Company’s Employee
Handbook (except that if the terms of this letter differ from or are in conflict
with the Company’s general employment policies or practices, this letter will
control), and you will be required to abide by such general employment policies
and practices of the Company.

 

  c. Other Activities. Throughout your employment with the Company, you may
engage in civic and not-for-profit activities so long as such activities do not
interfere with the performance of your duties hereunder or present a conflict of
interest with the Company. Subject to the restrictions set forth herein and with
the prior written consent of the Board, you may serve as a director of other
corporations and may devote a reasonable amount of your time to other types of
business or public activities not expressly mentioned in this paragraph.

 

  d. Conflict of Interest. During your employment by the Company, except on
behalf of the Company, you will not directly or indirectly serve as an officer,
director, stockholder, employee, partner, proprietor, investor, joint venturer,
associate, representative or consultant for or on behalf of any other person,
corporation, firm, partnership or other entity whatsoever known by you to
compete with the Company (or is planning or preparing to compete with the
Company), anywhere in the world, in any line of business engaged in (or planned
to be engaged in) by the Company; provided, however, that you may purchase or
otherwise acquire up to (but not more than) one percent (1%) of any class of
securities of any enterprise (but without participating in the activities of
such enterprise) if such securities are listed on any national or regional
securities exchange.

 

7. AT-WILL EMPLOYMENT RELATIONSHIP. Your employment relationship with the
Company is at-will. Accordingly, both you and the Company may terminate the
employment relationship at any time, with or without Cause (as defined below),
and with or without advance notice.



--------------------------------------------------------------------------------

8. DEFINITIONS.

 

  a. Definition of “Cause.” For purposes of this offer letter agreement, “Cause”
is defined as one or more of the following events: (i) the indictment or
conviction for a felony or other crime, in each case involving moral turpitude;
(ii) the commission of any other act or omission involving fraud or intentional
deceit with respect to the Company or any of its affiliates or any of their
directors, stockholders, partners or members; (iii) any act or omission
involving dishonesty that causes material injury to the Company or any of its
affiliates or any of their directors, stockholders, partners or members;
(iv) gross negligence (defined as conduct or a failure to act that is so
reckless that it demonstrates a substantial lack of concern for whether an
injury will result) with respect to the Company or any of its subsidiaries;
(v) willful misconduct with respect to the Company or any of its subsidiaries;
(vi) any other material breach of this agreement or any other agreement referred
to herein (including the Non-Disclosure Agreement); provided, however, that, it
shall only be deemed Cause pursuant to clause (vi) if you are given written
notice describing the basis of Cause and, if the event is reasonably susceptible
of cure, you fail to cure within thirty (30) days.

 

  b. Definition of “Good Reason.” For purposes of this offer letter agreement,
“Good Reason” is defined as one or more of the following conditions that occur
without your written consent: (i) the assignment to you, or the removal from
you, of any duties or responsibilities that results in the material diminution
of your authority, duties or responsibilities as GC, including a Change in
Control that results in your no longer serving as the GC or any similar
position; (ii) a material reduction by the Company of your base salary;
(iii) the Company’s material breach of its obligations to you under this offer
letter agreement; or (iv) your office relocation to a location more than fifty
miles from your then present location; provided however that, it shall only be
deemed Good Reason pursuant to the foregoing definition if (x) the Company is
given written notice from you within ninety (90) days following the first
occurrence of a condition that you consider to constitute Good Reason describing
the condition and fails to remedy such condition within thirty (30) days
following such written notice, and (y) you resign from employment within ninety
(90) days following the end of the period within which the Company was entitled
to remedy the condition constituting Good Reason but failed to do so.

 

  c. Definition of “Change in Control.” For purposes of this offer letter
agreement, “Change in Control” means the occurrence, in a single transaction or
in a series of related transactions, of either of the following events:

 

  i. There is consummated (A) a merger, consolidation or similar transaction
involving (directly or indirectly) the Company or (B) a tender offer or exchange
offer addressed to the stockholders of the Company and, in either event,
immediately after the consummation of such merger, consolidation or similar
transaction or such tender or exchange offer, the stockholders of the Company
immediately prior thereto do not own, directly or indirectly, either
(A) outstanding voting securities representing more than fifty percent (50%) of
the combined outstanding voting power of the surviving entity in such merger,
consolidation or similar transaction or (B) more than fifty percent (50%) of the
combined outstanding voting power of the parent of the surviving entity in such
merger, consolidation or similar transaction, in each case in substantially the
same proportions as their ownership of the outstanding voting securities of the
Company immediately prior to such transaction; or

 

  ii. There is consummated a sale, lease, exclusive license or other disposition
of all or substantially all of the consolidated assets of the Company and its
subsidiaries, other than a sale, lease, license or other disposition of all or
substantially all of the consolidated assets of the Company and its subsidiaries
to an entity, more than fifty percent (50%) of the combined voting power of the
voting securities of which are owned by stockholders of the Company in
substantially the same proportions as their ownership of the outstanding voting
securities of the Company immediately prior to such sale, lease, license or
other disposition.

The term Change in Control shall not include a sale of assets, merger or other
transaction effected exclusively for the purpose of changing the domicile of the
Company.

 

9. CHANGE IN CONTROL SEVERANCE BENEFITS. If, within 12 months following a Change
in Control, your employment is terminated by the Company without Cause, or by
you for Good Reason; and if you sign, date, return to the Company and allow to
become effective a release of all claims in a form satisfactory to the Company
in its sole discretion (the “Release”); then in lieu of any Severance Benefits
set forth in Section 10 herein, you shall be entitled to receive the following
severance benefits (the “Change in Control Severance Benefits”):

 



--------------------------------------------------------------------------------

  a. The vesting of all unvested stock options and all unvested grants of
restricted stock herein referred to and any subsequent grants of stock options,
restricted stock or any other stock awards in future plans, shall accelerate in
such amount equal to the number of shares that would vest over an additional
twelve (12) month period as if you have continued to be an employee of the
Company for additional 12 months following your termination;

 

  b. You will be eligible to receive severance pay in the total amount equal to
the sum of twelve (12) months of your base salary in effect as of the employment
termination date. For purposes of this Section 9(b), “base salary” as used
herein does not include any annual performance bonus or any other bonus payment.
The severance pay will be subject to required payroll deductions and
withholdings, and will be paid in twenty-four (24) equal installments over a
period of twelve (12) months, with such payments made on the Company’s normal
payroll schedule; and

 

  c. If you timely elect and continue to remain eligible for continued group
health insurance coverage under federal COBRA law or, if applicable, state
insurance laws (collectively, “COBRA”), the Company will pay your COBRA premiums
sufficient to continue your group health insurance coverage at the same level in
effect as of your employment termination date (including dependent coverage, if
applicable) for twelve (12) months after the employment termination date;
provided that, the Company’s obligation to pay your COBRA premiums will cease
earlier if you become eligible for group health insurance coverage through a new
employer and you must provide prompt written notice to the Company if you become
eligible for group health insurance coverage through a new employer within
twelve (12) months of your employment termination date.

 

10. SEVERANCE BENEFITS. If, at any time other than during the 12 month period
following a Change in Control, your employment is terminated by the Company
without Cause, or by you for Good Reason; and if you sign, date, return to the
Company and allow to become effective a release of all claims in a form
satisfactory to the Company in its sole discretion (the “Release”); then you
shall be entitled to receive the following severance benefits (the “Severance
Benefits”):

 

  a. Severance pay in the total amount equal to the sum of six (6) months of
your base salary in effect as of the employment termination date. The severance
pay will be subject to required payroll deductions and withholdings, and will be
paid in twelve (12) equal installments over a period of six (6) months, with
such payments made on the Company’s normal payroll schedule. For purposes of
this Section 10(a), “base salary” as used herein does not include any annual
performance bonus or any other bonus payment; and

 

  b. If you timely elect and continue to remain eligible for COBRA, the Company
will pay your COBRA premiums sufficient to continue your group health insurance
coverage at the same level in effect as of your employment termination date
(including dependent coverage, if applicable) for six (6) months after the
employment termination date; provided that, the Company’s obligation to pay your
COBRA premiums will cease earlier if you become eligible for group health
insurance coverage through a new employer and you must provide prompt written
notice to the Board if you become eligible for group health insurance coverage
through a new employer within six (6) months of your employment termination
date.

 

11. CONDITIONS TO ELIGIBILITY TO SEVERANCE BENEFITS OR CHANGE IN CONTROL
SEVERANCE BENEFITS. Notwithstanding the foregoing, you will not be eligible for
the Severance Benefits or the Change in Control Severance Benefits if: (A) your
employment is terminated for Cause, or if you resign for any reason that does
not qualify as Good Reason; or (B) in the event that you materially breach the
Non-Disclosure Agreement, the Release of claims, or any other obligations you
owe to the Company after termination of your employment (including but not
limited to the nonsolicitation provisions hereunder), and the Company’s
obligation to provide the Severance Benefits or the Change in Control Benefits
(or to continue to provide such benefits) will cease immediately and in full as
of the date of your breach.

 

12. DEFERRED COMPENSATION. Anything in this agreement to the contrary
notwithstanding, if the Company reasonably determines that any payments
hereunder fail to satisfy the distribution requirements of Section 409A(a)(2) of
the Internal Revenue Code of 1986, as amended (the “Code”) and you concur with
such determination in writing, then the payment of such benefit shall be delayed
to the minimum extent necessary so that such payments are not subject to the
provisions of Section 409A(a)(1) of the Code; provided, however, that in no
event shall such delay be more than six (6) months and one (1) day from the date
of termination of your employment with the Company.



--------------------------------------------------------------------------------

13. EXCISE TAX.

 

  a. Anything in this agreement to the contrary notwithstanding, if any payment
or benefit that you would receive pursuant to this offer letter agreement or
otherwise (“Payment”) would (i) constitute a “parachute payment” within the
meaning of Section 280G of the Code, and (ii) but for this sentence, be subject
to the excise tax imposed by Section 4999 of the Code (the “Excise Tax”), then
such Payment shall be equal to the Reduced Amount (defined below). The “Reduced
Amount” shall be either (y) the largest portion of the Payment that would result
in no portion of the Payment (after reduction) being subject to the Excise Tax,
or (z) the entire Payment, whichever amount after taking into account all
applicable federal, state and local employment taxes, income taxes, and the
Excise Tax (all computed at the highest applicable marginal rate, net of the
maximum reduction in federal income taxes which could be obtained from a
deduction of such state and local taxes), results in your receipt, on an
after-tax basis, of the greatest amount of the Payment to you.

 

  b. If a reduction in the Payment is to be made, the reduction in payments
and/or benefits shall occur in the following order unless you elect in writing a
different order (provided, however, that such election shall be subject to
Company approval, such approval not to be unreasonably withheld or delayed, if
made on or after the date on which the event that triggers the Payment occurs
(the “Payment Event”)): (1) reduction of cash payments; (2) cancellation of
accelerated vesting of equity awards other than stock options; (3) cancellation
of accelerated vesting of stock options; and (4) reduction of other benefits
paid to you. In the event that acceleration of compensation from your equity
awards is to be reduced, such acceleration of vesting shall be canceled in the
reverse order of the date of grant unless you elect in writing a different order
for cancellation.

 

  c. The accounting firm engaged by the Company for general audit purposes as of
the day prior to the effective date of the Payment Event shall perform the
foregoing calculations. If the accounting firm so engaged by the Company is
serving as accountant or auditor for the individual, entity or group effecting
the Payment Event, a nationally recognized accounting firm appointed by the
Board and reasonably approved by you shall make the determinations required
hereunder. The Company shall bear all expenses with respect to the
determinations by such accounting firm required to be made hereunder.

 

  d. The accounting firm engaged to make the determinations hereunder shall
provide its calculations, together with detailed supporting documentation, to
the Company and you within fifteen (15) calendar days after the date on which
your right to a Payment is triggered (if requested at that time by the Company
or you) or such other time or times as requested by the Company or you. If the
accounting firm determines that no Excise Tax is payable with respect to a
Payment, either before or after the application of the Reduced Amount, it shall
furnish the Company and you with an opinion reasonably acceptable to you that no
Excise Tax will be imposed with respect to such Payment. The Company shall be
entitled to rely upon the accounting firm’s determinations, which shall be final
and binding.

 

14. DISPUTE RESOLUTION. To ensure the rapid and economical resolution of
disputes that may arise in connection with your employment, you and the Company
agree that any and all disputes, claims, or causes of action, in law or equity,
arising from or relating to the enforcement, breach, performance, execution, or
interpretation of this agreement, your employment, or the termination of your
employment, shall be resolved, to the fullest extent permitted by law, by final,
binding and confidential arbitration in San Francisco, California conducted
before a single arbitrator by Judicial Arbitration and Mediation Services, Inc.
(“JAMS”) or its successor, under the then applicable JAMS rules. By agreeing to
this arbitration procedure, both you and the Company waive the right to resolve
any such dispute through a trial by jury or judge or by administrative
proceeding. The arbitrator shall: (a) have the authority to compel adequate
discovery for the resolution of the dispute and to award such relief as would
otherwise be permitted by law; and (b) issue a written arbitration decision
including the arbitrator’s essential findings and conclusions and a statement of
the award. The Company shall pay all of JAMS’ arbitration fees. Nothing in this
letter agreement shall prevent either you or the Company from obtaining
injunctive relief in court if necessary to prevent irreparable harm pending the
conclusion of any arbitration. The parties agree that the arbitrator shall award
reasonable attorneys fees and costs to the prevailing party in any action
brought hereunder, and the arbitrator shall have discretion to determine the
prevailing party in an arbitration where multiple claims may be at issue.

 



--------------------------------------------------------------------------------

15. MISCELLANEOUS.

 

  a. General Provisions. This letter, including the attached Non-Disclosure
Agreement, constitutes the complete, final and exclusive embodiment of the
entire agreement between you and the Company with regard to the subject matter
hereof. It is entered into without reliance on any promise or representation,
written or oral, other than those expressly contained herein, and it supersedes
any other agreements, promises, warranties or representations concerning its
subject matter. Changes in your employment terms, other than those expressly
reserved herein to the Company’s discretion, only can be made in a writing
signed by a duly-authorized member of the Company and you. This letter agreement
will bind the heirs, personal representatives, successors and assigns of both
you and the Company, and inure to the benefit of both you and the Company, their
heirs, successors and assigns. If any provision of this letter agreement is
determined to be invalid or unenforceable, in whole or in part, this
determination shall not affect any other provision of this letter agreement and
the provision in question shall be modified so as to be rendered enforceable in
a manner consistent with the intent of the parties insofar as possible under
applicable law. This letter agreement shall be construed and enforced in
accordance with the laws of the State of California without regard to conflicts
of law principles. Any ambiguity in this letter agreement shall not be construed
against either party as the drafter. Any waiver of a breach of this letter
agreement, or rights hereunder, shall be in writing and shall not be deemed to
be a waiver of any successive breach or rights hereunder. This letter agreement
may be executed in counterparts which shall be deemed to be part of one
original, and facsimile signatures shall be equivalent to original signatures.

 

  b. Legal Right to Work. As required by law, this offer is subject to
satisfactory proof of your right to work in the United States.

 

16. ACCEPTANCE. Please sign this letter and the attached Non-Disclosure
Agreement and return them to me as soon as possible to accept employment with
the Company on the terms set forth herein. We are very excited about having you
join us as an employee and look forward to working with you.

 

Sincerely, Rackable Systems, Inc. By:  

/s/ Mark J. Barrenechea

Name:   Mark J. Barrenechea Title:   CEO Signature Date: August 22, 2007
Understood and Agreed: Maurice Leibenstern By:  

/s/ Maurice Leibenstern

Name:   Maurice Leibenstern Signature Date: August 22, 2007

Exhibit A – Invention and Non-Disclosure Agreement



--------------------------------------------------------------------------------

EXHIBIT A

INVENTION AND NON-DISCLOSURE AGREEMENT

RACKABLE SYSTEMS, INC.

EMPLOYEE PROPRIETARY INFORMATION AND INVENTIONS AGREEMENT

In consideration of my employment by Rackable Systems, Inc., a Delaware
corporation (the “Company”), I hereby agree to the following with respect to my
use and development of information and technology of the Company, as more fully
set out below.

 

  1. Proprietary Information.

(a)     Confidential Restrictions. I agree to hold in strict confidence and in
trust for the sole benefit of the Company all Proprietary Information (as
defined below) that I may have access to during the course of my employment with
the Company and will not disclose any Proprietary Information, directly or
indirectly, to anyone outside of the Company, or use, copy, publish, summarize,
or remove from Company premises such information (or remove from the premises
any other property of the Company) except (i) during my employment to the extent
necessary to carry out my responsibilities as an employee of the Company or
(ii) after termination of my employment, as specifically authorized by the
President of the Company. I further understand that the publication of any
Proprietary Information through literature or speeches must be approved in
advance in writing by the President of the Company. “Proprietary Information”
shall mean all information and any idea in whatever form, tangible or
intangible, whether disclosed to or learned or developed by me, pertaining in
any manner to the business of the Company (or any affiliate of it that might be
formed) or to the Company’s customers, suppliers, licensors and other commercial
partners unless: (i) the information is or becomes publicly known through lawful
means; (ii) the information was rightfully in my possession or part of my
general knowledge prior to my employment by the Company; or (iii) the
information is disclosed to me without confidential or proprietary restriction
by a third party who rightfully possesses the information (without confidential
or proprietary restriction) and did not learn of it, directly or indirectly,
from the Company.

(b)     Third Party Information. I recognize that the Company has received and
in the future will receive from third parties their confidential or proprietary
information subject to a duty on the Company’s part to maintain the
confidentiality of such information and to use it only for certain limited
purposes. I agree that I owe the Company and such third parties, during the term
of my employment and thereafter, a duty to hold all such confidential or
proprietary information in the strictest confidence and not to disclose it to
any person, firm, or corporation (except as necessary in carrying out my work
for the Company consistent with the Company’s agreement with such third party)
or to use it for the benefit of anyone other than for the Company or such third
party (consistent with the Company’s agreement with such third party) without
the express written authorization of the President of the Company.

(c)     Interference with Business. I hereby acknowledge that pursuit of the
activities forbidden by this Section 1(c) would necessarily involve the use or
disclosure of Proprietary Information in breach of Section 1, but that proof of
such breach would be extremely difficult. To forestall such disclosure, use, and
breach, I agree that for the term of this Agreement and for a period of one
(1) year after termination of my employment with the Company, I shall not, for
myself or any third party, directly or indirectly (i) divert or attempt to
divert from the Company (or any affiliate of it that might be formed) any
business of any kind in which it is engaged, including, without limitation, the
solicitation of or interference with any of its suppliers or customers;
(ii) employ, solicit for employment, or recommend for employment any person
employed by the Company (or by any affiliate of it that might be formed) during
the period of such person’s employment and for a period of one (1) year
thereafter; or (iii) engage in any business activity that is or may be
competitive with the Company (or any affiliate of it that might be formed). I
understand that none of my activities will be prohibited under this Section 1(c)
if I can prove that the action was taken without the use in any way of
Proprietary Information.

 

1



--------------------------------------------------------------------------------

  2. Inventions.

(a)     Defined; Statutory Notice. I understand that during the term of my
employment, there are certain restrictions on my development of technology,
ideas, and inventions, referred to in this Agreement as “Invention Ideas.” The
term Invention Ideas means any and all ideas, processes, trademarks, service
marks, inventions, technology, computer programs, original works of authorship,
designs, formulas, discoveries, patents, copyrights, and all improvements,
rights, and claims related to the foregoing that are conceived, developed, or
reduced to practice by me alone or with others except to the extent that
California Labor Code Section 2870 lawfully prohibits the assignment of rights
in such ideas, processes, inventions, etc. I understand that Section 2870(a)
provides:

Any provision in an employment agreement which provides that an employee shall
assign, or offer to assign, any of his or her rights in an invention to his or
her employer shall not apply to an invention that the employee developed
entirely on his or her own time without using the employer’s equipment,
supplies, facilities, or trade secret information except for those inventions
that either:

(1)     Relate at the time of conception or reduction to practice of the
invention to the employer’s business, or actual or demonstrably anticipated
research or development of the employer.

(2)     Result from any work performed by the employee for the employer.

(b)     Records of Invention Ideas. I agree to maintain adequate and current
written records on the development of all Invention Ideas and to disclose
promptly to the Company all Invention Ideas and relevant records, which records
will remain the sole property of the Company. I further agree that all
information and records pertaining to any idea, process, trademark, service
mark, invention, technology, computer program, original work of authorship,
design, formula, discovery, patent, or copyright that I do not believe to be an
Invention Idea, but is conceived, developed, or reduced to practice by me (alone
or with others) during my period of employment or during the one-year period
following termination of my employment, shall be promptly disclosed to the
Company (such disclosure to be received in confidence). The Company shall
examine such information to determine if in fact the idea, process, or
invention, etc., is an Invention Idea subject to this Agreement.

(c)     Assignment. I agree to assign to the Company, without further
consideration, my entire right, title, and interest (throughout the United
States and in all foreign countries), free and clear of all liens and
encumbrances, in and to each Invention Idea, which shall be the sole property of
the Company, whether or not patentable. In the event any Invention Idea shall be
deemed by the Company to be patentable or otherwise registrable, I will assist
the Company (at its expense) in obtaining letters patent or other applicable
registrations thereon and I will execute all documents and do all other things
(including testifying at the Company’s expense) necessary or proper to obtain
letters patent or other applicable registrations thereon and to vest the Company
with full title thereto. Should the Company be unable to secure my signature on
any document necessary to apply for, prosecute, obtain, or enforce any patent,
copyright, or other right or protection relating to any Invention Idea, whether
due to my mental or physical incapacity or any other cause, I hereby irrevocably
designate and appoint the Company and each of its duly authorized officers and
agents as my agent and attorney-in-fact, to act for and in my behalf and stead,
to execute and file any such document, and to do all other lawfully permitted
acts to further the prosecution, issuance, and enforcement of patents,
copyrights, or other rights or protections with the same force and effect as if
executed and delivered by me.

(d)     Exclusions. Except as disclosed in Exhibit A, there are no ideas,
processes, trademarks, service marks, inventions, technology, computer programs,
original works of authorship, designs, formulas, discoveries, patents,
copyrights, or improvements to the foregoing that I wish to exclude from the
operation of this Agreement.

 

2



--------------------------------------------------------------------------------

(e)     Post-Termination Period. I acknowledge that because of the difficulty of
establishing when any idea, process, invention, etc., is first conceived or
developed by me, or whether it results from access to Proprietary Information or
the Company’s equipment, facilities and data, I agree that any idea, process,
trademark, service mark, invention, technology, computer program, original work
of authorship, design, formula, discovery, patent, copyright, or any
improvement, rights, or claims related to the foregoing shall be presumed to be
an Invention Idea if it is conceived, developed, used, sold, exploited, or
reduced to practice by me or with my aid within one (1) year after my
termination of employment with the Company. I can rebut the above presumption if
I prove that the invention, idea, process, etc., is not an Invention Idea as
defined in paragraph 2(a).

I understand that nothing in this Agreement is intended to expand the scope of
protection provided me by Sections 2870 through 2872 of the California Labor
Code.

3.     Former or Conflicting Obligations. During my employment with the Company,
I will not disclose to the Company, or use, or induce the Company to use, any
proprietary information or trade secrets of others. I represent that my
performance of this Agreement will not breach any agreement to keep in
confidence proprietary information acquired by me in confidence or in trust
prior to my employment by the Company. I certify that I have no outstanding
agreement or obligation that is in conflict with any of the provisions of this
Agreement, or that would preclude me from complying with the provisions hereof.
I further certify that during the term of my employment with the Company, I will
not engage in any other employment, occupation, consulting or other business
activity directly related to the business in which the Company is now involved
or becomes involved during the term of such employment.

4.     Government Contracts. I understand that the Company has or may enter into
contracts with the government under which certain intellectual property rights
will be required to be protected, assigned, licensed, or otherwise transferred
and I hereby agree to execute such other documents and agreements as are
necessary to enable the Company to meet its obligations under any such
government contracts.

5.     Termination. I hereby acknowledge and agree that all personal property,
including, without limitation, all books, manuals, records, models, drawings,
reports, notes, contracts, lists, blueprints, and other documents or materials
or copies thereof, Proprietary Information, and equipment furnished to or
prepared by me in the course of or incident to my employment, belong to the
Company and will be promptly returned to the Company upon termination of my
employment with the Company. Following my termination, I will not retain any
written or other tangible material containing any Proprietary Information or
information pertaining to any Invention Idea. I understand that my obligations
contained herein will survive the termination of my employment. In the event of
termination of my employment, I agree to sign and deliver to the Company a
Termination Certificate in the form attached hereto as Exhibit B.

 

3



--------------------------------------------------------------------------------

  6. Miscellaneous Provisions.

(a)     Assignment. I agree that the Company may assign to another person or
entity any of its rights under this Agreement, including, without limitation,
any successor in interest to the Company or its business operations. This
Agreement shall be binding upon me and my heirs, executors, administrators, and
successors, and shall inure to the benefit of the Company’s successors and
assigns.

(b)     Governing Law; Severability. The validity, interpretation,
enforceability, and performance of this Agreement shall be governed by and
construed in accordance with the laws of the State of California. If any
provision of this Agreement, or application thereof to any person, place, or
circumstance, shall be held by a court of competent jurisdiction to be invalid,
unenforceable, or void, the remainder of this Agreement and such provisions as
applied to other persons, places, and circumstances shall remain in full force
and effect.

(c)     Entire Agreement. The terms of this Agreement are the final expression
of my agreement with respect to the subject matter hereof and may not be
contradicted by evidence of any prior or contemporaneous agreement. This
Agreement shall constitute the complete and exclusive statement of its terms and
no extrinsic evidence whatsoever may be introduced in any judicial,
administrative, or other legal proceeding involving this Agreement.

(d)     Application of this Agreement. I hereby agree that my obligations set
forth in Sections 1 and 2 hereof and the definitions of Proprietary Information
and Invention Ideas contained therein shall be equally applicable to Proprietary
Information and Invention Ideas relating to any work performed by me for the
Company prior to the execution of this Agreement.

 

Date: September 19, 2007       /s/ Maurice Leibenstern       Signature      
Maurice Leibenstern       Printed Name

 

4



--------------------------------------------------------------------------------

EXHIBIT A

Employee’s Prior Inventions

Except as set forth below, there are no ideas, processes, trademarks, service
marks, inventions, technology, computer programs, original works of authorship,
designs, formulas, discoveries, patents, copyrights, or any claims, rights, or
improvements to the foregoing that I wish to exclude from the operation of this
Agreement:

 

5



--------------------------------------------------------------------------------

EXHIBIT B

TERMINATION CERTIFICATE CONCERNING

PROPRIETARY INFORMATION AND INVENTIONS

This is to certify that I have returned all personal property of the Company,
including, without limitation, all books, manuals, records, models, drawings,
reports, notes, contracts, lists, blueprints, and other documents and materials,
Proprietary Information, and equipment furnished to or prepared by me in the
course of or incident to my employment with the Company, and that I did not make
or distribute any copies of the foregoing.

I further certify that I have reviewed the Employee Proprietary Information and
Inventions Agreement signed by me and that I have complied with and will
continue to comply with all of its terms, including, without limitation, (i) the
reporting of any invention, process, or idea, etc. conceived or developed by me
and covered by the Agreement and (ii) the preservation as confidential of all
Proprietary Information pertaining to the Company. This certificate in no way
limits my responsibilities or the Company’s rights under the Agreement.

On termination of my employment with the Company, I will be employed by
             [name of new employer]                                         
                                                                             
[in the                                               division] and I will be
working in connection with the following projects:

[generally describe the projects]

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

Dated:                                                  

 

   Signature    Printed Name

 

6